OFFICE     OF THE    ATTORNEY    GENERAL   OF   TEXAS

                                AUSTIN




Eomrable Cullen   B. Vanae
oounty Mzt0Pnoy
Jaokeon County
Edna, rs*u
    (R) fj88, ths 8uprsms CmPt uphold ‘6 8llosm88 fo tha csmib
    riosur8eiHill~tor~~~~~o8~ooemuetian
    with the supotiion    of au orMnsiw   Posd tmildlng pr6gru.
    m that 0880. hoswor, the 4sdds81wor8        wro lvquirsd to
    perforn addifiomal dutior  than thoro roqdrod   of thorn by
    la~priortothopungo        oitho Aotauthari~hgttmrnd
    bllildingprograQtor   Ellllauaty~

          *Int~llotrJdngth,~l~~to~ColPS88ionrr8
    of Jaohon County, it 18 rooitod that It i8 *for tba 1180
    0fhi8 ownpriT&oa&anobilo        inthmdi8ohugoof     thodJItie8                                     :
    roqulrod of hl8 uudor lib toras Of ths law wlta roforoai6o to
    PO&S aIdbrid.gaa', and than in tho 8080 8onton00, it Pods
    'whioh arm in addition to hi8 ro@u      lfiiolal dutie8 U
    county cowlis8ionsr’. App6lrd4 tho Aot attoapts t&e
    au #llooumo   for sddition8l duttor, tat it uald 8008
    thstitis    inNfrioiowtk8how~t8nduoiniwtaddi--
    tiowldutio8    +a requtrodbythohol~inthe          Ja+aibn
    v8isalithaa80ldhhroqt+o8thatthoAatsak5ng~~.
    8llemnoo       m8t        apro          lnposo added ssd now dJdO~.’                          ,,

       " -8s    Bill No1~m,.Aot8   oi,tb8 &th Lqi8la$wo,~
Nogu3.u 8088ion, inoludingtitq o8ption,rmd8  la follmlu:

        QlIA.otauthori8inl;tho    b8mi88i8wr8fMrt                            InJulkmI'~~
   'a8&ytodblruoho8Mycai88:8au0-,~08
    in 8ozmootioll with the .pirPon8snss of ths d&i08                         u      aoad‘
    -8bllor              ln    iddition    to     thcdntirr      OS county    callii81~
    b   Sdd%tiOB     t8       thWdUt%Oi      88    Q*pntJ     ~SiOUS?TJ~          pN.ridlni
    for the p#ya#nt bitho                 UwJ'dd          dookri116 m      w(Z~SI+."          ;
                                                                                   ‘13,
                                                                                     I .



        ~SiOUUS       ~$%U't OS i OhiS, S@U‘t  th0 Om      OB
        bOh& ~o#Ontid   in ?aYO? Of tho ~88iW0r8,      ard
        U&IOU NW bOing ?ilOd Ukd Sp~OWd     #SW Sfrl1 b0 UdOl’-
       Od~d~thO&WWAi88iOIl8T8hWtOUtO?thO~llord
        M&o          Fknd,    and ardor being onterod a wurutt
                                        on suoh
        Sbri1br        dlUW&l Otl SUoh
                                ?Ulld paysblo t0 w    &rS~Of
        t&O ~Si~OrS        COWt inrhW0     fM6I 8U8kO~h.8
        boon~pp~owd    and~ordoredpaid,m1dubiohwur8~f         QII
        bO~&WO8O1&kdtOtb~       COUatyhO8SUIW   r  #ha11 b0  by
        fob CountpTr~~ror      paid.   S&s  rJlowu10r slullbo
        in 11~ Of the County iurniShfn(2   SWJ maoh Caaat881013-
        w with w automobll8Jutd aoh SoOh Conni#S%olur 8hd.l
        pay all oxpm~     in the -ration    et WUOJIrutemebllo'
        and keep -     in ropsli, ?roo o?.auy0th~ amgo to
        the oounty.

              voo. e., The ?a& that tho 88.lUi~O flxod by
         &W ?OP the kmaiS~iO8,OtS Of JWkSN thUl@'UO inado-
        quail to oampameto and to pay thrlr autmobilo oxpan-
        ~8~8, and ths ?vther faot that thm Caa%8~bn0r#  in
        #rid  &OkSN knmty under the hW R8 it llOR lXiStS h&W
        e h&O   hlTitoQft4    Sam  md to 8U&WViSa intharrin-
        tonawe,  aonstruotltm, andrepair oftha roads~and
        bridgo#ttmrOin#ikutOd,tit&~0rtt8S&U~h0r&
        Of    -808           .S    Road -8hIW                      ill   SdditiN     to:thO
   ~, P0gd.U          d&i08        Of .a-             -SfOllU,              F+         N     -
        genoyauldsn           iDpor8tiw           pall0          aoo.**1tythttho
        aOZI#titUti~               -0       ~qdl-ia@         b-8         to a    S-.&d oli
        .throo    s#ord           days    in   owh      -8
                                                 bo SUWpNdOd, uid
        8aidRUlOiS            hereby m1qWW¶0d, UId thirkot Shrl1.
        ~oat~dk,io?-~~~~ik~~,md.
        it 18 SO mrCt8d.'

           A?tarrouetul88oroho?tho8tatUb~8~?ailto'
?kul~~tUtO         5JI4AOSil&;d@d8UdlIOW  dUtiO8 UplJ thO w
-81oMn                 Of    &Wk#Oil        ,%,8ity     ZLOt tt&RWOd by          ,@I,Oti         l&W.
Nou#oBifl   llO.gs,    SUpl%, dW8 not ~8add8dudSOW
d3088UpOZl~bot8""         ooepnf88iOQOF8 tiOt irpo88dw    gOU8W.i
                  W,dMt&,S     to p 8WidO   ldditiN.1   WStiN.
R o th inkth a t           pentzonod sa tww o no o ted
                th er b o vo                            by th e
1 0g ia itk  r ith
                u0o tlt
                      q    ink p ti080r wartitebg       th 0-
rlOOdlwaAlar?or         the~kOnulo8      of publio roadamd
highaqs in Jnokson County. h??iOi&           PI'OO?tk=% it WRS
not i&+dOd    OS a S&WOia1t#d hW fW’ &Ok8On i%UQtjr, U UI-
thers8odbyaoefion9,Avtiol*(I,o?6bostat8              comtitat~on,
i8 ti ?SOtthOt     it*rS Slot #&9OOi?iOd~     NWtOdU      SWh.    I?
ithSdbOOUt&                 &ix%,         PrupoSO rad iStWU%iOIIO?thO1O&$8~tWO
tOpa          0 #p8C&lr0ad               hffu~Ok8oO      hUItiJ, it o~ldhevo
o.814        aWi?O8tOd        S-0        by PaSWing it W 8UOh.
Nonomblo %ll.aB.vmoe,page4



            ~~~t~'ouO.?J-Senrtrl.r.~.th                         l6ls.m.
@d)~,SBSUOrS         th0 ~08tiOXk&W08UiXtdbkyV~     hqUi.?y. ihUOfOrO,
it 18 th. O&XliOn d this doputad        that tho sbovo umtioMd   rot is
uuoonstMut%onal    amI thoroforo void, for tho ~ouons   sot eat in the
SboTo montionod   OUO.

          Trusting   that   tho ?orogoing   fnl4    -*mmuirp,=




                                            BY     (8)   kdOl1     RilliSW
                                                                 k8istant